         Case 1:19-cv-03386-RA-KNF Document 75 Filed 04/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
Sagax Development Corp.,                                         :

                                    Plaintiff,                  :

                  - against -                                   :                   ORDER

Itrust S.A.,                                                    :           19-CV-3386 (RA)(KNF)

                                      Defendant.                 :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on April 20, 2021. As

a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.       interrogatories are to be served on or before April 23, 2021;

         2.       the answer to any interrogatories are to be served on or before May 24, 2021;

         3.       document discovery is to be completed on or before May 28, 2021;

         4.       depositions are to be completed on or before July 1, 2021;

         5.       any dispositive motion shall be filed on or before August 2, 2021. The response and

                  any reply to such a motion shall be made in accordance with Local Civil Rule 6.1 of

                  this court; and

         6.       if no dispositive motion is made, the parties shall submit their joint pretrial order to the

                  court on or before August 2, 2021. That document must conform to the
      Case 1:19-cv-03386-RA-KNF Document 75 Filed 04/21/21 Page 2 of 2




             requirements for such an order that are found in the Individual Rules of Practice of the

             assigned district judge.

Dated: New York, New York                           SO ORDERED:
       April 21, 2020
